Exhibit 10.3

EXECUTION VERSION

STANDBY PURCHASE AGREEMENT

This Standby Purchase Agreement (this “Agreement”), dated as of January 29,
2010, is entered into by and between ICO Global Communications (Holdings)
Limited, a Delaware corporation (the “Company”), and the funds set forth on
Schedule I hereto (each such entity, a “Standby Purchaser”).

WHEREAS, the Company proposes to commence an offering to each of the holders of
its Class A common stock, $0.01 par value (the “Class A Common Stock”), and
Class B common stock, $0.01 par value (the “Class B Common Stock” and together
with the Class A Common Stock, collectively, the “Common Stock”), of record as
of the close of business on February 8, 2010 (the “Record Date”), of
non-transferable rights (the “Rights”) to subscribe for and purchase additional
shares of Class A Common Stock (the “New Shares”) at a subscription price per
share of $0.70 (the “Subscription Price”) for an aggregate offering amount of
approximately $30,000,000 (such offering, the “Rights Offering”);

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its stockholders, at no charge, one Right for each share of Common Stock held by
the stockholder as of the Record Date, and each Right will entitle the holder
thereof to purchase approximately 0.2057 of a New Share from the Company (with
fractional shares rounded up to the next whole number of New Shares and the
aggregate Subscription Price adjusted accordingly) at the Subscription Price
(the “Basic Subscription Privilege”);

WHEREAS, each holder of Rights who exercises its Basic Subscription Privilege in
full will be entitled to subscribe for, at the Subscription Price, Unsubscribed
Shares (as defined herein) to the extent that other holders of Rights do not
exercise all of their respective Basic Subscription Privileges (the
“Over-Subscription Privilege”); and

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
each Standby Purchaser to agree, and each Standby Purchaser has agreed, subject
to the terms and conditions of this Agreement, that, to the extent New Shares
are not purchased by the Company’s stockholders upon the exercise of Rights
pursuant to the Basic Subscription Privilege or the Over-Subscription Privilege
(the “Unsubscribed Shares”), each Standby Purchaser shall be deemed to have
exercised its Rights immediately prior to the expiration of the Offering Period
(as defined herein) and shall severally, and not jointly, purchase such New
Shares from the Company at the Subscription Price pursuant to the exercise of
such Rights in accordance with the allocations set forth on Schedule I hereto,
subject to a maximum total aggregate commitment of $522,862.23 and subject to
proration among the standby purchasers and reallocation among the Standby
Purchasers as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company and each
Standby Purchaser, intending to be legally bound hereby, agree as follows:

Section 1. Definitions.

(a) Certain Defined Terms. The following terms used herein shall have the
meanings set forth below:

(i) “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

(ii) “Agreement” has the meaning set forth in the preamble hereto.

(iii) “Base Prospectus” means the prospectus included with the Registration
Statement, including the documents incorporated by reference therein.

(iv) “Basic Subscription Privilege” has the meaning set forth in the recitals
hereto.

(v) “Board” means the board of directors of the Company.

(vi) “Business Day” shall mean any day that is not a Saturday, a Sunday, or a
day on which banks are required or permitted to be closed in the State of
New York.

(vii) “Class A Common Stock” has the meaning set forth in the recitals hereto.

(viii) “Class B Common Stock” has the meaning set forth in the recitals hereto.

(ix) “Closing” has the meaning set forth in Section 2(b).

(x) “Closing Date” has the meaning set forth in Section 2(b).

(xi) “Commission” means the United States Securities and Exchange Commission.

(xii) “Common Stock” has the meaning set forth in the recitals hereto.

(xiii) “Company” has the meaning set forth in the preamble hereto.

(xiv) “Company Indemnified Persons” has the meaning set forth in Section 10(b).

(xv) “DBSD” has the meaning set forth in Section 5(b).

(xvi) “DGCL” means the Delaware General Corporation Law.

(xvii) “Evaluation Date” has the meaning set forth in Section 5(g).

(xviii) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.

(xix) “Form 10-K” has the meaning set forth in Section 5(i).

 

2



--------------------------------------------------------------------------------

(xx) “ICO Global Communications” has the meaning set forth in Section 5(b).

(xxi) “Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Securities Act) prepared by or on behalf of the
Company or used or referred to by the Company in connection with the Rights
Offering.

(xxii) “Losses” has the meaning set forth in Section 10(a).

(xxiii) “Material Adverse Effect” means (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, (ii) the occurrence,
either individually or in the aggregate, of any material adverse effect on the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Company and of the
Subsidiaries taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under this Agreement,
except any of the following, either alone or in combination, shall not be deemed
a Material Adverse Effect: (X) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or that are generally
applicable to the industry in which the Company operates, provided that such
effects do not adversely affect the Company in a disproportionate manner,
(Y) effects resulting from or relating to the announcement or disclosure of the
sale of Class A Common Stock in the Rights Offering or pursuant to the Standby
Purchase Commitment, or other transactions contemplated by this Agreement, or
(Z) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

(xxiv) “New Shares” shall have the meaning set forth in the recitals hereto.

(xxv) “Offering Period” means the period of time from the date of mailing of the
Prospectus Supplement until the Rights Offering Expiration Date.

(xxvi) “Over-Subscription Privilege” has the meaning set forth in the recitals
hereto.

(xxvii) “Person” means an individual, corporation, partnership, association,
joint stock company, limited liability company, joint venture, trust,
governmental entity, unincorporated organization or other legal entity.

(xxviii) “Prospectus Supplement” means the final prospectus supplement to the
Base Prospectus relating to the Rights Offering filed with the Commission,
pursuant to Rule 424 under the Securities Act, together with the Base
Prospectus, including the documents incorporated by reference therein.

(xxix) “Record Date” has the meaning set forth in the recitals hereto.

(xxx) “Registration Period” has the meaning set forth in Section 6(b)(ii).

(xxxi) “Registration Statement” means the Company’s Registration Statement on
Form S-3 (File No. 333-152100) under the Securities Act declared effective by
the Commission on July 11, 2008, pursuant to which the shares of Class A Common
Stock underlying the Rights will be registered pursuant to the Securities Act.

 

3



--------------------------------------------------------------------------------

(xxxii) “Resale Prospectus” means the final prospectus supplement to the Base
Prospectus relating to the resale of the New Shares purchased pursuant to the
Standby Purchase Commitment filed with the Commission, pursuant to Rule 424
under the Securities Act, together with the Base Prospectus, including the
documents incorporated by reference therein.

(xxxiii) “Rights” has the meaning set forth in the recitals hereto.

(xxxiv) “Rights Offering” has the meaning set forth in the recitals hereto.

(xxxv) “Rights Offering Expiration Date” means the date on which the
subscription period under the Rights Offering expires, which period shall be no
longer than two months.

(xxxvi) “SEC Reports” mean all reports, forms, statements and other documents
(all amendments and supplements thereto) required to be filed with the SEC
pursuant to the Securities Act and the Exchange Act for the two years preceding
the date hereof.

(xxxvii) “Securities Act” means the Securities Act of 1933, as amended and the
rules and regulations promulgated by the Commission thereunder.

(xxxviii) “Specified Courts” has the meaning set forth in Section 11(f).

(xxxix) “Standby Indemnified Persons” has the meaning set forth in
Section 10(a).

(xl) “Standby Purchase Commitment” means the number of New Shares allocated to
each Standby Purchaser by the Company at the Subscription Price following the
close of the Offering Period pursuant to the terms of this Agreement.

(xli) “Standby Purchaser” has the meaning set forth in the preamble hereto.

(xlii) “Subscription Agent” has the meaning set forth in Section 6(a).

(xliii) “Subscription Price” has the meaning set forth in the recitals hereto.

(xliv) “Subsidiary” means a significant subsidiary of the Company within the
meaning set forth in Rule 1-02(w) of Regulation S-X under the Securities Act.

(xlv) “Transfer” has the meaning set forth in Section 7(a).

(xlvi) “Unsubscribed Shares” has the meaning set forth in the recitals hereto.

Section 2. Standby Purchase Commitment.

(a) Standby Purchase Commitment.

(i) If and to the extent Unsubscribed Shares are not purchased by the Company’s
other stockholders pursuant to the exercise of Rights (including the Basic
Subscription Privilege and the Over-Subscription Privilege) under the Rights
Offering, each Standby Purchaser shall be deemed to have exercised such Rights
immediately prior to the

 

4



--------------------------------------------------------------------------------

expiration of the Rights Offering and shall be entitled to and hereby agrees,
severally, and not jointly, to purchase from the Company, and the Company hereby
agrees to sell to each Standby Purchaser, at the Subscription Price, all such
remaining New Shares in accordance with the allocations set forth on Schedule I
hereto, subject to a maximum total commitment of $522,862.23 and subject to
proration among each Standby Purchaser and the other standby purchasers as set
forth in Section 2(a)(ii) below. The Company hereby agrees that each Standby
Purchaser may reallocate the allocations set forth on Schedule I hereto among
the other Standby Purchasers executing this Agreement, subject to the maximum
total commitment of $522,862.23 remaining unchanged.

(ii) Each Standby Purchaser and the Company acknowledge and agree that the
Company has entered into, or contemplates entering into, other standby purchase
agreements with certain other parties on terms substantially similar to this
Agreement and in any case no more favorable to the standby purchaser than the
terms of this Agreement, except that they provide for a different number of New
Shares committed to be purchased by the other standby purchasers. The New Shares
available for issuance to each Standby Purchaser and the other standby
purchasers shall be allocated (to the extent any allocation thereof is
necessary) as nearly as possible on a pro rata basis among each Standby
Purchaser and the other standby purchasers based upon the number of New Shares
committed to be purchased by each Standby Purchaser and the other standby
purchasers.

(iii) Each Standby Purchaser and the Company hereby agree that it is the intent
of both parties that each Standby Purchaser, by virtue of acting hereunder,
shall not be deemed an “underwriter” within the definition of Section 2(a)(11)
of the Securities Act or deemed to be engaged in broker-dealer activity
requiring registration under Section 15 of the Exchange Act, and each Standby
Purchaser and Company shall in the fulfillment of their obligations hereunder
act in accordance with this mutual understanding.

(b) Closing. On the basis of the representations and warranties and subject to
the terms and conditions herein set forth, the closing of the purchase and sale
of the New Shares to be purchased pursuant to the Standby Purchase Commitment
(the “Closing”) shall take place at the offices of Morrison & Foerster LLP, at
11:00 a.m., New York City time, on or before the second Business Day after the
Rights Offering Expiration Date; provided, that the Closing may take place at
such other place, time or date as shall be mutually agreed upon by the Company
and each Standby Purchaser (the date of the Closing, the “Closing Date”).

(c) Deliveries at Closing.

(i) At the Closing, the Company shall deliver to each Standby Purchaser, a
certificate or certificates in book-entry form, registered in the name of each
Standby Purchaser, representing the number of New Shares purchased pursuant to
the Standby Purchase Commitment. The certificate or certificates for the New
Shares purchased pursuant to the Standby Purchase Commitment shall be registered
in such names and in such denominations as each Standby Purchaser may request
not less than two Business Days prior to the Closing Date in accordance with
Appendix I attached hereto.

 

5



--------------------------------------------------------------------------------

(ii) At the Closing, each Standby Purchaser shall deliver to the Company, the
aggregate Subscription Price for the New Shares purchased pursuant to the
Standby Purchase Commitment, which amount shall be paid by each Standby
Purchaser to the Company in U.S. federal (same day) funds to an account
designated in writing by the Company on or prior to the Closing Date.

Section 3. Representations and Warranties of Each Standby Purchaser. Each
Standby Purchaser, severally and not jointly, represents and warrants to the
Company, as of the date hereof and as of the Closing Date, as follows:

(a) Organization. It is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and has the requisite
power and authority to carry on its business as it is now being conducted.

(b) Due Authorization. It has the requisite power and authority to enter into
this Agreement and to perform and consummate the transactions contemplated
hereby and the execution and delivery by it of this Agreement, the purchase of
the New Shares pursuant to the Standby Purchase Commitment and the performance
and consummation of the transactions contemplated hereby (a) are within the
power and authority of it and (b) have been duly authorized by all necessary
action of it. This Agreement has been duly and validly executed and delivered by
it. Assuming the due authorization, execution and delivery by the Company of
this Agreement, this Agreement constitutes a valid and binding obligation of it
enforceable against such Standby Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies and the public policy underlying such laws.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
such Standby Purchaser, the purchase of the New Shares pursuant to the Standby
Purchase Commitment and the consummation by it of the other transactions
contemplated by this Agreement and the compliance by it with the terms of this
Agreement do not and will not conflict with or do not result and will not result
in any breach or violation of any of the terms or provisions of, or do not
constitute or will not constitute a default under, do not cause or will not
cause (or do not permit or will not permit) the maturation or acceleration of
any liability or obligation or the termination of any right under, or do not
result in the creation or imposition of any lien, charge or encumbrance upon,
any property or assets it pursuant to the terms of (i) its charter or bylaws or
other applicable organizational documents; (ii) any indenture, mortgage, deed of
trust, voting trust agreement, stockholders’ agreement, note agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which its respective property is subject; or (iii) any statute, judgment,
decree, order, rule or regulation applicable to it of any government,
arbitrator, court, regulatory body or administrative agency or other
governmental agency or body, domestic or foreign, having jurisdiction over it or
its activities or properties, which in each case of subclauses (i) through
(iii) would materially and adversely affect the purchase of the New Shares
pursuant to the Standby Purchase Commitment by it or materially impair its
ability to perform on a timely basis its obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

(d) No Consent. No authorization, approval, consent or license of any
government, governmental instrumentality or court, domestic or foreign (other
than under the Securities Act or blue sky laws of the various states) is
required for the purchase of the New Shares pursuant to the Standby Purchase
Commitment, if any, to be purchased by such Standby Purchaser hereunder and the
consummation by such Standby Purchaser of the transactions contemplated by this
Agreement.

(e) Information. Based on reliance of the disclosures set forth in the SEC
Reports, such Standby Purchaser is familiar with the business in which the
Company is engaged, and based upon its knowledge and experience in financial and
business matters, such Standby Purchaser is familiar with the investments of the
type that it is undertaking to purchase; is fully aware of the problems and
risks involved in making an investment of this type; and is capable of
evaluating the merits and risks of this investment. Such Standby Purchaser has
agreed to enter into this Agreement based solely on its own assessment, analysis
and investigation.

(f) Confidentiality. Such Standby Purchaser and its Affiliates acknowledge that
information about the terms of this Agreement and the existence of the
transaction contemplated hereby may be deemed material non-public information
within the meaning of the U.S. federal securities laws. As such, if and to the
extent that it or its Affiliates have received material non-public information
within the meaning of the U.S. federal securities laws, neither it nor its
Affiliates has and none of them will purchase (other than the New Shares
purchased pursuant to the Standby Purchase Commitment) or sell any securities of
the Company, in a transaction that would violate applicable U.S. federal
securities laws as a result of such Standby Purchaser or its Affiliates having
any such material non-public information, from the date of this Agreement until
after the Closing Date or the earlier termination of such Standby Purchaser’s
obligations under Section 9 of this Agreement.

(g) Short Sales. Since being contacted by the Company, such Standby Purchaser
has not taken any action that has caused it to have, directly or indirectly,
sold or agreed to sell any shares of Common Stock, effected any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock.

(h) Compliance with Applicable Laws. There is and has been no failure on the
part of such Standby Purchaser to comply in all material respects with
applicable law.

(i) Accredited Investor Status. Such Standby Purchaser was not created for the
purpose of acquiring the New Shares and is an “accredited investor,” as that
term is as defined in Rule 501(a) of Regulation D under the Securities Act. Such
Standby Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the investment in the New
Shares, and has so evaluated the merits and risks of such investment. Such
Standby Purchaser is able to bear the economic risk of an investment in the
Standby Purchase Commitment and, at the present time, is able to afford a
complete loss of such investment. Such Standby Purchaser understands that its
investment in the New Shares involves a significant degree of risk.

 

7



--------------------------------------------------------------------------------

(j) Acquisition for Investment. Such Standby Purchaser is acquiring the New
Shares pursuant to Standby Purchase Commitment as principal for its own account
for investment purposes only and not with a view to or for distributing or
reselling such New Shares or any part thereof, has no present intention of
distributing any of such New Shares and has no arrangement or understanding with
any other Persons regarding the distribution of such New Shares; provided,
however, that in making such representation, such Standby Purchaser does not
agree to hold the New Shares purchased pursuant to the Standby Purchase
Commitment for any minimum or specified term and reserves the right to sell,
transfer or otherwise dispose of the New Shares purchased pursuant to the
Standby Purchase Commitment at any time in accordance with federal and state
securities laws applicable to such sale, transfer or disposition.

(k) Standby Purchaser Activities. Such Standby Purchaser is not a broker-dealer
and does not need to be registered as a broker-dealer.

(l) No Brokers’ Fees. Such Standby Purchaser has not incurred any liability for
any finder’s or broker’s fee or agent’s commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

Section 4. Intentionally Deleted.

Section 5. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Standby Purchaser as follows:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with corporate power and authority to own or lease
its properties and conduct its business as described in the SEC Reports and the
Company is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect. Each of the Company’s
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, with corporate power and authority to
own or lease its properties and conduct its business as currently carried out,
and is qualified to do business as a foreign corporation in each jurisdiction in
which qualification is required, except where failure to so qualify would not
have a Material Adverse Effect.

(b) Authorized Capital Stock. As of the date hereof, the authorized capital of
the Company consists of 900,000,000 shares of Class A Common Stock, 150,000,000
shares of Class B Common Stock and 75,000,0000 shares of Preferred Stock, of
which, (i)154,870,376 shares of Class A Common Stock are issued and outstanding,
(ii)53,660,000 shares of Class B Common Stock are issued and outstanding,
(iii)17,149,558 shares of Class A Common Stock are reserved for issuance upon
exercise of warrants, options and restricted stock awards granted under the
Company’s stock and incentive plans, and (iv) none of the shares of Preferred
Stock are issued and outstanding. The issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance

 

8



--------------------------------------------------------------------------------

with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities. With respect to each of the Subsidiaries, to the knowledge of the
Company: (x) all the issued and outstanding shares of such Subsidiary’s capital
stock have been duly authorized, validly issued, are fully paid and
nonassessable, and, except for nominal shares held by nominees in the case of
non-U.S. Subsidiaries, are owned by the Company free and clear of all liens,
encumbrances and equities and claims, and (y) other than options to purchase
approximately 3,250,000 shares issued by DBSD North America, Inc. (“DBSD”),
there are no outstanding options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
such Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations. Without limiting the foregoing representation,
(A) all of the issued and outstanding shares of the capital stock of ICO Global
Communications (Operations) Limited (“ICO Global Communications”) and DBSD have
been duly authorized, validly issued, are fully paid and nonassessable; (B) all
of the issued and outstanding shares of the capital stock of ICO Global
Communications are owned by the Company free and clear of all liens,
encumbrances and equities and claims, and there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of ICO Global Communications’ capital stock
or any such options, rights, convertible securities or obligations; and
(C) without consideration of the bankruptcy proceeding involving DBSD and the
restructuring of DBSD in accordance with the plan of reorganization,
approximately 99.84% of the issued and outstanding shares of DBSD are owned by
the Company.

(c) Issuance, Sale and Delivery of the New Shares. The New Shares will have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be validly issued, fully paid and nonassessable. No
preemptive rights or other rights to subscribe for or purchase any shares of
Class A Common Stock of the Company exist with respect to the issuance and sale
of the New Shares by the Company pursuant to this Agreement. No antidilution or
similar adjustments with respect to the Class A Common Stock of the Company or
Class B Common Stock of the Company will occur or be required as a result of the
issuance and sale of the Rights or the New Shares by the Company. No
authorization, approval, consent or license of any kind (other than under the
Securities Act) is required for the issuance of the New Shares pursuant to the
Standby Purchase Commitment, if any, by the Company as contemplated by this
Agreement.

(d) Due Authorization. The Company has the requisite power and authority to
enter into this Agreement and to perform and consummate the transactions
contemplated hereby and the execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
hereby (a) are within the power and authority of the Company and (b) have been
duly authorized by all necessary action of the Company. This Agreement has been
duly and validly executed and delivered by the Company. Assuming the due
authorization, execution and delivery by each Standby Purchaser of this
Agreement, this Agreement constitutes a valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies and the

 

9



--------------------------------------------------------------------------------

public policy underlying such laws, and except as rights to indemnity or
contribution, including but not limited to, indemnification provisions set forth
in Section 10 of this Agreement, may be limited by federal or state securities
law or the public policy underlying such laws. The board of directors of the
Company authorized and approved a Rights Offering of the Company up to an amount
of $30,000,000.00 with the exact amount of the Rights Offering to equal the
aggregate maximum total commitments of all standby purchasers.

(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the performance by the Company, or the consummation, of the
transactions contemplated by this Agreement and the compliance by the Company
with the terms of this Agreement do not and will not conflict with or do not
result and will not result in any breach or violation of any of the terms or
provisions of, or do not constitute or will not constitute a default under, do
not cause or will not cause (or do not permit or will not permit) the maturation
or acceleration of any liability or obligation or the termination of any right
under, or do not result in the creation or imposition of any lien, charge or
encumbrance upon, any property or assets of the Company pursuant to the terms of
(i) the charter or bylaws or other applicable organizational documents of the
Company or any of its Subsidiaries; (ii) any material indenture, mortgage, deed
of trust, voting trust agreement, stockholders’ agreement, note agreement or
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it is bound or to which its respective
property is subject; or (iii) any material law, statute, judgment, decree,
order, rule or regulation applicable to the Company or any of its Subsidiaries
of any government, arbitrator, court, regulatory body or administrative agency
or other governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its Subsidiaries or its activities or properties.

(f) Reporting Company; SEC Reports; Form S-3. The Company has filed all SEC
Reports. The Company’s SEC Reports, including without limitation, all financial
statements and schedules included therein, at the time filed, or in the case of
any of the Company’s SEC Reports amended or superseded by a filing prior to the
date of this Agreement, then on the date of such amended or superseded filing,
as of the date hereof and as of the Closing Date, (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (ii) complied
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act. The Company’s Registration Statement was declared
effective by the Commission on July 11, 2008.

(g) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the date of this Agreement. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
disclosure controls and procedures (as such term is defined in Rule 13a-14(c)
and Rule 15d-14(c) under the Exchange Act), in the Company’s internal

 

10



--------------------------------------------------------------------------------

control over financial reporting (as defined in Rule 13a-15(f) or Rule 15d-15(f)
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s disclosure controls and procedures or
internal control over financial reporting.

(h) Registration Statement. The Registration Statement, including the documents
incorporated by reference therein, at the time it became effective (i) did not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading and (ii) complied in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act.

(i) Accountants. Deloitte & Touche LLP, who expressed its opinion with respect
to the consolidated financial statements for fiscal year 2008 contained in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008 (the
“Form 10-K”), which will be incorporated by reference into the Prospectus
Supplement, are registered independent public accountants as required by the
Securities Act and by the rules of the Public Company Accounting Oversight
Board.

(j) Interim Events. Since the filing by the Company of its Quarterly Report on
Form 10-Q on November 9, 2009, neither the Company nor any Subsidiary (i) has
entered into or is party to or is otherwise bound by any written or oral
contract, agreement, understanding, arrangement, lease, guaranty, or other
obligation or series of related obligations or transactions; (ii) is a party to,
or, directly or indirectly bound by any indenture, mortgage, deed of trust, or
other agreement or instrument relating to the borrowing of money, the guarantee
of indebtedness, or the granting of any security interest, negative pledge or
other encumbrance on the assets of the Company or such Subsidiary; or (iii) has
incurred or is subject to any liabilities or obligations, fixed or contingent,
matured or unmatured, or otherwise, which in each case of subclauses (i) through
(iii) is required to be disclosed in a SEC Report. Since the filing by the
Company of the Form 10-K, and except as otherwise disclosed in SEC Reports, as
of the date hereof and as of the Closing Date there have not been any events,
changes or occurrences that, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.

(k) Price of Common Stock. Neither the Company nor any Subsidiary, nor, to the
Company’s knowledge, any of their respective directors, officers, Affiliates or
controlling persons, has taken, and will not take, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of the Common Stock to facilitate the sale or resale of the
New Shares.

(l) Non-Public Information. The Company has not disclosed to any Standby
Purchaser information that would constitute material non-public information
within the meaning of the U.S. federal securities laws as of the Closing Date
other than the terms of this Agreement and the existence of the transaction
contemplated hereby which may be deemed material non-public information within
the meaning of the U.S. federal securities laws.

(m) Financial Statements. The audited consolidated financial statements of the
Company and the related notes and schedules thereto included in the Form 10-K
fairly present

 

11



--------------------------------------------------------------------------------

the financial position, results of operations, stockholders’ equity and cash
flows of the Company and its consolidated Subsidiaries at the dates and for the
periods specified therein. Such financial statements and the related notes and
schedules thereto comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, and have been prepared in accordance with
United States generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have
been made.

(n) Listing Compliance. The Company is in compliance with the requirements of
the NASDAQ Global Market for continued listing of the Class A Common Stock
thereon. The Company has taken no action designed to, or likely to have the
effect of, and no event has occurred that is likely to have the effect of,
terminating the registration of the Class A Common Stock under the Exchange Act
or the listing of the Class A Common Stock on the NASDAQ Global Market. The
transactions contemplated by this Agreement will not contravene the rules and
regulations of the NASDAQ Global Market.

(o) Certain Registration Matters. Assuming the accuracy of the representations
and warranties of each Standby Purchaser contained in this Agreement, no
registration under the Securities Act or applicable state law is required for
the offer and sale of the New Shares by the Company to each Standby Purchaser
pursuant to this Agreement.

(p) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the New Shares by any form of general
solicitation or general advertising.

(q) Acknowledgment Regarding Standby Purchaser’s Purchase of New Shares. The
Company acknowledges and agrees that each Standby Purchaser is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Standby Purchaser is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated thereby and any advice given by each Standby Purchaser
or any of its respective representatives or agents in connection with this
Agreement and the transactions contemplated thereby is merely incidental to each
Standby Purchaser’s purchase of the New Shares. The Company further represents
to each Standby Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(r) No Brokers’ Fees. Except for fees to be paid to Jefferies & Company, Inc. in
connection with its provision of financial advisory services in the Rights
Offering generally, the Company has not incurred any liability for any finder’s
or broker’s fee or agent’s commission in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

 

12



--------------------------------------------------------------------------------

Section 6. Covenants of the Company.

(a) Until the Closing Date or the earlier termination of each Standby
Purchaser’s obligations under Section 9 of this Agreement, the Company covenants
and agrees as follows:

(i) To use commercially reasonable efforts to effectuate the Rights Offering as
soon as practicable after the date hereof;

(ii) Not to permit any securities to be included in the Prospectus Supplement
other than the Rights issued in the Rights Offering and the underlying shares of
Class A Common Stock;

(iii) To deliver to each Standby Purchaser and provide each Standby Purchaser a
copy of the Prospectus Supplement and to give each Standby Purchaser and its
counsel the reasonable opportunity to review and comment on the Prospectus
Supplement;

(iv) Not to materially amend any of the terms of the Rights Offering described
above, or waive any material conditions to the closing of the Rights Offering
without the prior written consent of each Standby Purchaser; provided that
without limitation, any amendment to the per share price or the subscription
period shall be deemed to be a material amendment;

(v) To cause the Prospectus Supplement, and any post-effective amendments
thereto to comply in all material respects with the requirements of the
Commission and, as of their respective dates, to not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(vi) To notify, or to cause the subscription agent for the Rights Offering (the
“Subscription Agent”) to notify each Standby Purchaser, on each Friday during
the exercise period of the Rights, or more frequently if reasonably requested by
each Standby Purchaser, of the aggregate number of Rights known by the Company
or the Subscription Agent to have been exercised pursuant to the Rights Offering
as of the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be;

(vii) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for (A) shares of Common Stock issuable upon
exercise of the Company’s presently outstanding stock options, (B) new stock
options and other awards granted to employees of the Company after the date
hereof under the Company’s incentive plans as in effect as of the date hereof;
and (C) pursuant to the Rights Offering;

(viii) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock; and

(ix) Not to declare or pay any dividends on its Common Stock or repurchase any
shares of Common Stock.

 

13



--------------------------------------------------------------------------------

(b) Post-Closing Covenants. The Company agrees and covenants as follows:

(i) To, within 60 days after the Closing Date, prepare and file the Resale
Prospectus;

(ii) To deliver to each Standby Purchaser a copy of the Resale Prospectus and to
give each Standby Purchaser and its counsel the reasonable opportunity to review
and comment on the Resale Prospectus;

(iii) To notify each Standby Purchaser promptly of the receipt of the comments
of the Commission, if any, and of any request by the Commission for amendments
or supplements to the Resale Prospectus or for additional information with
respect thereto and provide each Standby Purchaser with copies of all
correspondence between the Company or its representatives, on the one hand, and
the Commission or members of its staff, on the other hand, with respect to the
Resale Prospectus;

(iv) To cause the Resale Prospectus, and any post-effective amendments thereto
to comply in all material respects with the requirements of the Commission and,
as of their respective dates, to not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v) To use commercially reasonable efforts to promptly prepare and file with the
Commission such amendments and supplements to the Registration Statement and the
Resale Prospectus as may be necessary to keep the Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of the New Shares purchased pursuant to the Standby Purchase Commitment
for a period from the date of filing of the Resale Prospectus until such time as
there are no such New Shares remaining (including using commercially reasonable
efforts to refile such Registration Statement (or a new registration statement)
if the current Registration Statement expires); provided that, for the avoidance
of doubt, in no event shall the Company have any obligation to keep the
Registration Statement effective after such time as all of the New Shares
purchased pursuant to the Standby Purchase Commitment have been sold pursuant to
the Resale Prospectus or Rule 144 (the “Registration Period”);

(vi) To take all action reasonably necessary to cause the New Shares purchased
pursuant to the Standby Purchase Commitment to be listed on the NASDAQ Global
Market within 15 days of their issuance;

(vii) To furnish to each Standby Purchaser such number of copies of the Resale
Prospectus, prospectus supplements and such other documents as such Standby
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the New Shares purchased pursuant to the
Standby Purchase Commitment by such Standby Purchaser;

(viii) (a) To register, qualify or make a determination of exemption for the New
Shares purchased pursuant to the Standby Purchase Commitment under such
securities or “blue sky” laws of such jurisdictions as each Standby Purchaser
reasonably requests, (b) prepare and

 

14



--------------------------------------------------------------------------------

file in such jurisdictions such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(c) take all such other lawful actions as may be necessary to maintain such
registrations, qualifications and exemptions in effect at all times during the
Registration Period, and (d) take all such other lawful actions reasonably
necessary or advisable to qualify the New Shares purchased pursuant to the
Standby Purchase Commitment for sale in such jurisdictions; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify, (B) subject itself to general taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;

(ix) To bear all expenses in connection with the procedures in paragraphs (i)
through (viii) of this Section 6.1(b) and the preparation of the Resale
Prospectus relating to the New Shares purchased pursuant to the Standby Purchase
Commitment other than fees and expenses, if any, of underwriting discounts,
brokerage fees and commissions incurred by each Standby Purchaser, if any, in
connection with the offering of such New Shares pursuant to the Resale
Prospectus; provided however, the expenses payable by the Company shall be
subject to the $25,000.00 cap limit, in the aggregate for the Standby Purchasers
parties to this Agreement and the standby purchasers parties to that certain
Standby Purchase Agreement by and between the Company and certain funds and
accounts managed by Highland Capital Management, L.P. listed on Schedule I
thereto, dated as of the date hereof, as set forth in Section 11(a);

(x) As promptly as practicable after becoming aware of such event, notify each
Standby Purchaser of the occurrence of any event, as a result of which the
Resale Prospectus, as then in effect, includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement to the
Resale Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement to each Standby Purchaser as it may
reasonably request;

(xi) As promptly as practicable after becoming aware of such event, notify each
Standby Purchaser of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension; provided, however, the total number of days that any such
suspension may be in effect in any 180-day period shall not exceed 30 days;

(xii) Timely provide to each Standby Purchaser earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder; and

 

15



--------------------------------------------------------------------------------

(xiii) With a view to making available to each Standby Purchaser the benefits of
certain rules and regulations of the Commission which may permit the sale of the
New Shares purchased pursuant to the Standby Purchase Commitment to the public
without registration, the Company shall use commercially reasonable efforts to:

(A) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the Closing Date;

(B) file with the Commission, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of each Standby Purchaser, such information necessary to permit sales pursuant
to Rule 144A (including the information required by Rule 144A(d)(4) and the
Securities Act); and

(C) so long as a Standby Purchaser owns any New Shares purchased pursuant to the
Standby Purchase Commitment, furnish to such Standby Purchaser forthwith upon
request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as such Standby Purchaser may reasonably
request in availing itself of any rule or regulation of the Commission allowing
it to sell any such securities without registration.

(xiv) As of the Closing Date, the Company shall or shall have disclosed all
material non-public information within the meaning of the U.S. federal
securities laws relating to the Rights Offering in SEC Reports.

Section 7. Post-Closing Covenants of Standby Purchaser and Restrictions on
Transfer. In connection with the resale of the New Shares purchased pursuant to
the Standby Purchase Commitment, each Standby Purchaser, severally, and not
jointly, shall have the following obligations:

(a) Post-Closing Covenants of Standby Purchaser.

(i) It shall be a condition precedent to the obligations of the Company to
register the New Shares purchased pursuant to the Standby Purchase Commitment
that each Standby Purchaser (i) shall furnish to the Company such information
regarding itself, the New Shares held by it and the intended method of
disposition of the New Shares held by it as shall be reasonably required to
effect the registration of such New Shares and (ii) shall execute such documents
in connection with such registration as the Company may reasonably request.

(ii) Each Standby Purchaser agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Sections 6(b)(x)
and (xi), it shall immediately discontinue its disposition of the New Shares
purchased pursuant to the Standby Purchase Commitment until the receipt by such
Standby Purchaser of copies of the supplemented or amended Resale Prospectus
contemplated by Section 6(b)(x) which the Company shall use reasonable efforts
to deliver to such Standby Purchaser within 45 days after the occurrence of any
event of the kind described in Sections 6(b)(x) and (xi).

(b) Compliance with Laws. Each Standby Purchaser shall, and shall ensure that
their respective Affiliates shall, observe and comply with the Securities Act
and the Exchange Act and all other requirements of applicable laws in connection
with any permitted Transfer of the New Shares purchased in the Standby Purchase
Commitment, including all requirements of applicable laws relating to the use of
insider information or the trading of securities while in the possession of
nonpublic information.

 

16



--------------------------------------------------------------------------------

(c) Restrictive Legends. Each Standby Purchaser understands and agrees that the
New Shares purchased pursuant to the Standby Purchase Commitment will bear a
legend substantially similar to the legend set forth below in addition to any
other legend that may be required by applicable law or by any agreement between
the Company and such Standby Purchaser. Notwithstanding anything else in this
Agreement, the legend below (or a substantially similar legend) shall be removed
upon the earlier to occur of (i) the filing of the Resale Prospectus with the
Commission, and (ii) the lapse of six months from the date of the Closing, and
the Company agrees to promptly issue a replacement stock certificate or
certificates that do not contain such legend to a Standby Purchaser upon receipt
of the original stock certificate or certificates representing the New Shares
from such Standby Purchaser:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

Section 8. Conditions Precedent.

(a) Conditions of Each Standby Purchaser’s Obligations. The obligations of each
Standby Purchaser under this Agreement are subject to the performance by the
Company on and as of the Closing Date of its covenants and agreements hereunder
in all material respects, and the following additional conditions:

(i) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date (except (a) for changes contemplated by this Agreement, (b) those
representations and warranties which address matters only as of a particular
date (which shall remain true and correct as of such date (subject to the
qualifications in clause (c) below)); and (c) where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “material adverse effect” set forth
herein) would not reasonably be likely to have a Material Adverse Effect) with
the same force and effect as if made on and as of the Closing Date;

 

17



--------------------------------------------------------------------------------

(ii) All conditions precedent contained in this Agreement to be performed by the
Company shall have been performed and complied with in all material respects by
the Company or waived by each Standby Purchaser;

(iii) The Rights Offering relating to the Common Stock shall have been completed
by the Company in accordance with the terms and conditions set forth in the
Prospectus Supplement and allocations of New Shares shall have been made
thereunder;

(iv) The Company shall have delivered to each Standby Purchaser the New Shares
purchased pursuant to the Standby Purchase Commitment on or prior to the Closing
Date; and

(v) As of the Closing Date, none of the following events shall have occurred and
be continuing: (a) trading in the Class A Common Stock shall have been suspended
by the Commission or the NASDAQ Global Market or trading in securities generally
on the NYSE Amex Equities, New York Stock Exchange or NASDAQ Global Market shall
have been suspended or limited or minimum prices shall have been established on
any such exchange; or (b) a banking moratorium shall have been declared either
by U.S. federal or New York State authorities (collectively, a “Market Adverse
Effect”).

(b) Conditions of the Company’s Obligations. The obligations of the Company
under this Agreement are subject to the performance by each Standby Purchaser on
and as of the Closing Date of its covenants and agreements hereunder in all
material respects, and the following additional conditions:

(i) The representations and warranties of each Standby Purchaser contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date (except (a) for changes contemplated by this Agreement,
(b) those representations and warranties which address matters only as of a
particular date (which shall remain true and correct as of such date (subject to
the qualifications in clause (c) below)); and (c) where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “material adverse effect” set forth
herein) would not reasonably be likely to have a material adverse effect on such
Standby Purchaser’s ability to consummate the transactions contemplated by this
Agreement) with the same force and effect as if made on and as of the Closing
Date;

(ii) All conditions precedent contained in this Agreement to be performed by
each Standby Purchaser shall have been performed and complied with in all
material respects by such Standby Purchaser or waived by the Company; and

(iii) Each Standby Purchaser shall have delivered to the Company the aggregate
Subscription Price for the New Shares purchased pursuant to the Standby Purchase
Commitment on or prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(c) Conditions of the Obligations of Each Standby Purchaser and the Company. The
obligations of each Standby Purchaser and the Company to consummate the
transactions contemplated by this Agreement are subject to the following
additional conditions:

(i) No judgment, injunction, decree or other legal restraint shall prohibit the
consummation of the Rights Offering or the transactions contemplated by this
Agreement; and

(ii) No stop order suspending the effectiveness of the Company’s Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission.

(d) In case any of the conditions specified in this Section 8 shall not be
fulfilled, this Agreement may be terminated by a party by giving notice to the
other parties. Any such termination shall be without liability of each Standby
Purchaser to the Company and without liability of the Company to each Standby
Purchaser.

Section 9. Termination.

(a) Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(i) by mutual written agreement of the Company and a Standby Purchaser;

(ii) by either the Company or a Standby Purchaser by written notice at any time
after April 1, 2010 if the Closing has not occurred by such time other than
because of a breach of any covenant or agreement on the part of such party set
forth in this Agreement or because any representation or warranty of such party
set forth in this Agreement shall not be true and correct; or

(iii) by a Standby Purchaser by written notice if there is Market Adverse Effect
that is not cured within 21 days after the occurrence thereof.

(b) Effect of Termination. If this Agreement is terminated by either the Company
or a Standby Purchaser pursuant to the provisions of this Section 9, this
Agreement shall forthwith become void with respect to the rights and obligations
of the Company and only such Standby Purchaser and there shall be no further
obligations on the part of the Company or such Standby Purchaser, except for the
provisions of Sections 9, 10 and 11, which shall survive any termination of this
Agreement; provided, that nothing in this Section 9(b) shall relieve any party
from liability for any willful breach of this Agreement.

Section 10. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Standby Purchaser, its Affiliates, and each of their respective
officers, directors, managers, partners, members, agents, representatives,
successors, assigns and employees and each other Person, if any, who controls
(within the meaning of the Securities Act) such Standby Purchaser or its
Affiliates (all such Persons being hereinafter referred to, collectively, as the
“Standby Indemnified Persons”) against any losses, claims, damages, liabilities
or expenses

 

19



--------------------------------------------------------------------------------

(collectively, the “Losses”) to which any Standby Indemnified Person may become
subject, under the Securities Act or otherwise, insofar as such Losses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(W) any failure by the Company to comply with the covenants and agreements
contained in this Agreement, (X) an untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, as amended,
including the Base Prospectus and all other documents filed as a part thereof or
incorporated by reference, or an omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, at the time of effectiveness of the Registration Statement, (Y) an
untrue statement or alleged untrue statement of any material fact contained in
the Prospectus Supplement, Resale Prospectus, or any amendment or supplement
thereto, or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in the
forms first filed with the Commission pursuant to Rule 424(b) of the Securities
Act, or any amendment or supplement thereto, or (Z) any breach of a
representation or warranty or breach of or failure to perform any covenant or
agreement on the part of the Company contained in this Agreement; and the
Company will promptly reimburse the Standby Indemnified Persons for any legal
and other expenses as such expenses are reasonably incurred by the Standby
Indemnified Persons in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such Losses; provided, however,
that the Company will not be liable in any such case to the extent that any such
Losses arise out of or are based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Prospectus Supplement or
the Resale Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information furnished to the Company by such
Standby Purchaser or its Affiliates expressly for use therein, (ii) the failure
of such Standby Purchaser to perform any covenant and agreement contained in
this Agreement with respect to the sale of the New Shares purchased pursuant to
the Standby Purchase Commitment, (iii) the inaccuracy of any representation or
warranty made by such Standby Purchaser in this Agreement, (iv) any statement or
omission in any Prospectus Supplement or Resale Prospectus that is corrected in
any subsequent Prospectus Supplement or Resale Prospectus that was delivered to
such Standby Purchaser prior to the pertinent sale or sales by such Standby
Purchaser or (v) the gross negligence or willful misconduct of any Standby
Indemnified Person.

(b) Indemnification by the Purchaser. Each Standby Purchaser agrees severally,
and not jointly, to indemnify and hold harmless the Company, its Affiliates, and
each of their respective officers, directors, managers, partners, members,
agents, representatives, successors, assigns and employees and each other
Person, if any, who controls (within the meaning of the Securities Act) the
Company or its Affiliates (all such Persons being hereinafter referred to,
collectively, as the “Company Indemnified Persons”), against any Losses to which
any Company Indemnified Person may become subject, under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof as contemplated
below) arise out of or are based upon (X) any breach of a representation or
warranty or breach of or failure to perform any covenant or agreement on the
part of such Standby Purchaser contained in this Agreement, (Y) any failure to
comply with the covenants and agreements contained in this Agreement with
respect to the sale of the New Shares purchased pursuant to the Standby Purchase
Commitment or (Z) an untrue statement or alleged untrue statement of any
material fact contained in the Prospectus

 

20



--------------------------------------------------------------------------------

Supplement, the Resale Prospectus, or any amendment or supplement thereto, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in the forms first
filed with the Commission pursuant to Rule 424(b) of the Securities Act, or any
amendment or supplement thereto, in each case to the extent, but only to the
extent, that such untrue statement, alleged untrue statement, omission or
alleged omission was made in the Prospectus Supplement, the Resale Prospectus,
or any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by such Standby Purchaser or its
Affiliates expressly for use therein pursuant to Section 7(a)(i) hereof; and
such Standby Purchaser will reimburse the Company Indemnified Person for any
legal and other expense reasonably incurred by the Company Indemnified Person in
connection with investigating, defending, settling, compromising or paying any
such Losses; provided, however, that such Standby Purchaser will not be liable
in any such case to the extent that any such Losses arise out of or are based
upon (i) the failure of the Company to perform any covenant and agreement
contained in this Agreement, (ii) the inaccuracy of any representation or
warranty made by the Company in this Agreement or (iii) the gross negligence or
willful misconduct of any Company Indemnified Person.

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
under this Section 10 of notice of the threat or commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party under this Section 10, promptly notify the indemnifying
party in writing thereof, but the omission to notify the indemnifying party will
not relieve such indemnifying party from any liability that it may have to any
indemnified party for contribution or otherwise under the indemnity agreement
contained in this Section 10 to the extent such indemnifying party is not
prejudiced as a result of such failure to promptly notify. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have reasonably concluded, based on the advice of counsel reasonably
satisfactory to the indemnified party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 10 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to such indemnifying party,
representing all of the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not

 

21



--------------------------------------------------------------------------------

have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any action without its written
consent. In no event shall any indemnifying party be liable in respect of any
amounts paid in settlement of any action unless the indemnifying party shall
have approved in writing the terms of such settlement; provided, that such
consent shall not be unreasonably withheld. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnification could have been sought hereunder by
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) Contribution. If the indemnification provided for in this Section 10 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under
paragraphs (a), (b) or (c) of this Section 10 in respect to any Losses referred
to herein, then each applicable indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of any Losses
referred to herein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the applicable Standby Purchaser
from the sale of the New Shares pursuant to the Standby Purchase Commitment
hereunder or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and such Standby Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement and/or the Registration Statement, including the Base Prospectus,
the Prospectus Supplement and/or the Resale Prospectus, that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and such Standby Purchaser on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact, or the omission or alleged omission
to state a material fact, or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by each Standby Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses shall be deemed
to include, subject to the limitations set forth in paragraph (c) of this
Section 10, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (c) of this Section 10 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (d); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (c) for purposes of
indemnification. The Company and each Standby Purchaser agree that it would not
be just and equitable if contribution pursuant to this Section 10 were
determined solely by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

22



--------------------------------------------------------------------------------

(e) The obligations of the Company under this Section 10 shall be in addition to
any liability which the Company may otherwise have to any Standby Indemnified
Person and the obligations of each Standby Purchaser under this Section 10 shall
be in addition to any liability which each Standby Purchaser may otherwise have
to any Company Indemnified Person. The remedies provided in this Section 10 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to the parties at law or in equity.

Section 11. Miscellaneous.

(a) Attorney’s Fees. The Company shall pay all of its fees and expenses and the
fees expenses of the Standby Purchasers, together as a group, associated with
the Rights Offering, the Base Prospectus, Prospectus Supplement, the Resale
Prospectus, the negotiation, preparation, execution, and delivery of this
Agreement and the transactions contemplated by this Agreement, including filing
and printing fees, fees and expenses of any subscription and information agents,
the parties’ respective counsel and accounting fees, other than fees and
expenses, if any, of underwriting discounts, brokerage fees and commissions
incurred by each Standby Purchaser, if any, in connection with the offering of
such New Shares pursuant to the Resale Prospectus; provided, however, the
aggregate amount of fees and expenses payable on behalf of the Standby
Purchasers by the Company hereunder shall be limited to $25,000.00 in the
aggregate for the Standby Purchasers parties to this Agreement and the standby
purchasers parties to that certain Standby Purchase Agreement by and between the
Company and certain funds and accounts managed by Highland Capital Management,
L.P. listed on Schedule I thereto, dated as of the date hereof.

(b) Amendments. This Agreement may not be amended, modified or changed, in whole
or in part, except by an instrument in writing signed by the Company and each
Standby Purchaser.

(c) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed first-class registered or certified
airmail, e-mail, confirmed facsimile or nationally recognized overnight express
courier postage prepaid, and shall be deemed given when so mailed and shall be
delivered as addressed as follows:

If to the Company to:

ICO Global Communications (Holdings) Limited

11700 Plaza America Drive, Suite 1010

Reston, VA 20190

Attention: Legal Department

Facsimile: 703-964-1401

With a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Robert Townsend, Esq.

Facsimile: 415-268-7522

 

23



--------------------------------------------------------------------------------

If to a Standby Purchaser to:

c/o Highland Capital Management, L.P.

13455 Noel Road, Suite 800

Dallas, Texas 75240

Attn: General Counsel

Fax: 972-628-4147

With a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: David B. Walek, Esq.

Facsimile: (617) 235-0219

(d) Successors. This Agreement shall be to the benefit of and be binding upon
each Standby Purchaser and the Company and, with respect to the provisions of
indemnification hereof, the several parties (in addition to each Standby
Purchaser and the Company) indemnified under the provisions of said Section 10,
and their respective personal representatives, successors and assigns. Nothing
in this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws provisions thereof. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
such courts in any such suit, action or proceeding. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any suit, action or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or other proceeding in the
Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum.

(g) Entire Agreement. This Agreement sets forth the entire agreement between the
Company and each Standby Purchaser with respect to the subject matter hereof.
Any prior agreements or understandings among the Company and each Standby
Purchaser regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.

 

24



--------------------------------------------------------------------------------

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 10 (with respect to rights to
indemnification and contribution).

[INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first written above.

 

ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED By:  

/s/    Benjamin G. Wolff

Name:   Benjamin G. Wolff Title:   Chief Executive Officer

[signature page to the Standby Purchase Agreement]



--------------------------------------------------------------------------------

HIGHLAND CREDIT STRATEGIES FUND

For the backstop amount limited to the amount set forth on Schedule I hereto

By:  

/s/    R. Joseph Dougherty

Name:   R. Joseph Dougherty

Title:

  President and CEO

[signature page to the Standby Purchase Agreement]



--------------------------------------------------------------------------------

HIGHLAND FUNDS I, on behalf of its series

HIGHLAND LONG/SHORT EQUITY FUND

For the backstop amount limited to the amount set forth on Schedule I hereto

By:  

/s/    R. Joseph Dougherty

Name:   R. Joseph Dougherty Title:   President and CEO

[signature page to the Standby Purchase Agreement]